DETAILED ACTION
Claims 1-8 and 10-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With regard to the Final Office Action from 16 September 2020 and the subject discussed during the Advisory Action from 16 November 2020, the Applicant has filed a Response After Final on 11 January 2021.
In the most-recent Final Office Action, claims 1-8 and 10-20 were rejected under 35 U.S.C. 112(b) for being indefinite, particularly with regard to a lack of an antecedent basis, as well as omitting essential steps that amount to a gap between steps. These situations had been discussed in depth with the Applicant’s representative, and all raised issues have been resolved. The Examiner hereby withdraws the 35 U.S.C. 112(b) rejection given to the instant claims.
EXAMINER’S AMENDMENT
Authorization for this Examiner’s amendment was given in an interview with Attorney Lawrence Bassuk on 12 January 2021.
Claim 10 is amended as follows:
Claim 10 (currently amended)
A method comprising:

recording in a memory device coupled to the processing unit the keyword spoken by the user;
assigning a score to the keyword indicative of a quality of the keyword, including representing the quality of the keyword with a recognition rate of the keyword at a decoder of the automatic speech recognition system and a false positive rate of the keyword at the decoder of the automatic speech recognition system;

    PNG
    media_image1.png
    5
    2
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    5
    2
    media_image1.png
    Greyscale
assigning in a quality evaluation component a first score for a subunit of the keyword representing a given vowel only if less than a threshold number of consecutive preceding subunits of the keyword represented the given vowel, and assigning in the quality evaluation component a second score for a subunit of the keyword representing one of a fricative, a nasal, and an onset only if the one of a fricative, a nasal, and an onset is different from a phoneme assigned to an immediately previous subunit;

    PNG
    media_image1.png
    5
    2
    media_image1.png
    Greyscale
assigning a total score by adding the first score and the second score of all the subunits[[.]]; and
providing from the processing unit substantially real-time feedback representing the total score to the user.
Allowable Subject Matter
Claims 1-8 and 10-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
With regard to claim 1, the invention states:
An automated speech recognition system, comprising:

a processing unit and memory device coupled to the microphone, the memory device including machine readable instructions having:
recording instructions to record the received audio in the memory device;
front end instructions that divide the recorded audio into subunits, each subunit containing a segment of recorded audio, and that extract a set of features from each of the subunits;
decoder instructions that assign a content class to each of the subunits according to the extracted set of features for each subunit; and
quality evaluation component instructions that calculate a total score representing a quality of the keyword from the content classes assigned to the subunits, the quality of the keyword representing a recognition rate of the keyword at a decoder of the automatic speech recognition system and a false positive rate of the keyword at the decoder of the automatic speech recognition system;
in which the quality evaluation component instructions assign a first score for a subunit representing a given vowel only if less than a threshold number of consecutive preceding subunits represented the given vowel, assign a second score for a subunit representing one of a fricative, a nasal, and an onset only if the one of a fricative, a nasal, and an onset is Application No. 15/706,128Amendment E- AF 3/12TI-78312different from a phoneme assigned to an immediately previous subunit, and assign the total score by adding the first scores and the second scores of all the subunits.
Closest Prior Art
The reference of Hoffmeister (U.S. 9,390,708 B1) provides teaching for accepting a user’s speech input through a microphone (Col 4 lines 34-39), spotting keywords in a 
A further reference of Lev-Tov et al (US 2015/0120289 A1) provides teaching for obtaining the recognition quality of a phrase (keyword) by computing a target function which represents a measure of the recognition quality [0057] and calculating target values for phrases (keywords) in terms of true positives and false positives [0059].
The prior art of record taken alone or in combination however fail to teach, inter alia, a system involving assigning a first score to a subunit that represents a given vowel only when a threshold amount of consecutive previous subunits also represent the same vowel, as well as assigning a second score to a subunit that represents one of a fricative, nasal or onset, only when the same fricative, nasal or onset is different from the phoneme assigned to the immediately previous subunit.
Claim 1 is hereby allowed over the prior art of record.
Dependent claims 2, 3, 4, 5, 6, 7 and 8 depend on claim 1 and are also allowed over the prior art of record based on their dependence on an allowed base claim.
With regard to claim 10, the invention states:
A method comprising:

recording in a memory device coupled to the processing unit the keyword spoken by the user;
assigning a score to the keyword indicative of a quality of the keyword, including representing the quality of the keyword with a recognition rate of the keyword at a decoder of the automatic speech recognition system and a false positive rate of the keyword at the decoder of the automatic speech recognition system;

    PNG
    media_image1.png
    5
    2
    media_image1.png
    Greyscale
assigning in a quality evaluation component a first score for a subunit of the keyword representing a given vowel only if less than a threshold number of consecutive preceding subunits of the keyword represented the given vowel, and assigning in the quality evaluation component a second score for a subunit of the keyword representing one of a fricative, a nasal, and an onset only if the one of a fricative, a nasal, and an onset is different from a phoneme assigned to an immediately previous subunit;
assigning a total score by adding the first score and the second score of all the subunits; and
providing from the processing unit substantially real-time feedback representing the total score to the user.
Closest Prior Art
The reference of Hellwig et al (US 2002/0091511 A1) provides teaching for having a keyword trained such that it is input as an utterance by the user into the system [0072], prompting a user to utter a keyword which gets input for training (the recording of a keyword) [0071].

Another reference of Lloyd et al (US 2011/0295590 A1) provides teaching for displaying using a user interface (teaching of a display device), a spoken query substantially in real time as well as a feedback as a quality the recognised keyword in real time ([0066], FIG. 1).
The prior art of record taken alone or in combination however fail to teach, inter alia, a method involving assigning a first score to a subunit that represents a given vowel only when a threshold amount of consecutive previous subunits also represent the same vowel, as well as assigning a second score to a subunit that represents one of a fricative, nasal or onset, only when the same fricative, nasal or onset is different from the phoneme assigned to the immediately previous subunit.
Dependent claims 11, 12, 13, 14 and 15 depend on claim 10 and are also allowed over the prior art of record based on their dependence on an allowed base claim.
With regard to claim 16, the invention states:
An automated speech recognition system, comprising:
a microphone adapted to receive audio of a keyword spoken by a user;
a processing unit and memory device coupled to the microphone, the memory device including machine readable instructions having:
recording instructions to record the received audio in the memory device;
front end instructions that divide the recorded keyword into subunits, each subunit containing a segment of the recorded audio, and that extract a set of features from each of the subunits;

quality evaluation component instructions that calculate a total score representing a quality of the keyword from the content classes assigned to the subunits, the quality of the keyword representing a recognition rate of the keyword at a decoder of the automatic speech recognition system and a false positive rate of the keyword at the decoder of the automatic speech recognition system, the quality evaluation component instructions assign a first score for a subunit representing a given vowel only if less than a threshold number of consecutive preceding subunits represented the given vowel, assign a second score for a subunit representing one of a fricative, a nasal, and an onset only if the one of a fricative, a nasal, and an onset is different from a phoneme assigned to an immediately previous subunit, and assign the Application No. 15/706,128Amendment E- AF 9/12TI-78312total score by adding the first score and the second score of all the subunits; and
an output device coupled to the processing unit that is adapted to provide feedback indicating the total score of the keyword to the user;
each of the front end instructions, the decoder instructions, and the quality evaluation component instructions are configured such that the output device provides the feedback substantially in real time.
Closest Prior Art
The reference of Hoffmeister (U.S. 9,390,708 B1) provides teaching for accepting a user’s speech input through a microphone (Col 4 lines 34-39), spotting keywords in a user utterance (Col 2 lines 5-7), a processor and storage memory for storing algorithms as software modules (Col 12 lines 15-23), a keyword spotter which teaches of dividing the frames likely to be a keyword into subunits (Col 2 lines 56-58), speech recognition 
A further reference of Lev-Tov et al (US 2015/0120289 A1) provides teaching for obtaining the recognition quality of a phrase (keyword) by computing a target function which represents a measure of the recognition quality [0057] and calculating target values for phrases (keywords) in terms of true positives and false positives [0059].
Another reference of Lloyd et al (US 2011/0295590 A1) provides teaching for displaying using a user interface (teaching of a display device), a spoken query substantially in real time as well as a feedback as a quality the recognised keyword ([0066], FIG. 1).
The prior art of record taken alone or in combination however fail to teach, inter alia, a system involving assigning a first score to a subunit that represents a given vowel only when a threshold amount of consecutive previous subunits also represent the same vowel, as well as assigning a second score to a subunit that represents one of a fricative, nasal or onset, only when the same fricative, nasal or onset is different from the phoneme assigned to the immediately previous subunit.
Claim 16 is hereby allowed over the prior art of record.
Dependent claims 17, 18, 19 and 20 depend on claim 16 and are also allowed over the prior art of record based on their dependence on an allowed base claim.
Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M OGUNBIYI whose telephone number is (571)272-4708.  The Examiner can normally be reached on Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657


/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657